UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 12-7058


ANTHONY DACRE,

                 Plaintiff - Appellant,

          v.

LIEUTENANT FLEMING; SERGEANT MITCHELL;            SERGEANT   WILSON;
SERGEANT RATTCLIFF; SERGEANT REYNOLDS,

                 Defendants – Appellees,

DAN BRAXTON, Warden, Keen Mountain Correctional Center,

                 Party-in-Interest – Appellee,

          and

HOGGE, Guard; BRYANT, Guard; GREEN, Guard,

                 Defendants.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:12-cv-00055-SGW-RSB)


Submitted:   November 9, 2012                Decided:   November 21, 2012


Before GREGORY, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Anthony Dacre, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                   2
PER CURIAM:

              Anthony      Dacre    appeals       the     district         court’s      order

denying his motions for a preliminary injunction, a temporary

restraining     order      (TRO),   an     extension      of    time,      to    amend   his

complaint, and his petition for a writ of mandamus in his 42

U.S.C. § 1983 (2006) action.              We dismiss the appeal.

              Dacre’s action alleged that, while at Keen Mountain

Correctional Center, officers had threatened him; the medical

staff   had    withheld       his   medication,         cane,    and       transcutaneous

electrical nerve stimulation unit; and officials had interfered

with Dacre’s mail.            However, because Dacre was transferred from

Keen    Mountain    Correctional          Center    to    Sussex       I    State      Prison

following the denial of his motions for preliminary injunctive

relief, those requests are now moot.                     We therefore dismiss his

appeal as to the denial of injunctive relief for that reason.

              Dacre also appeals the district court’s denial of his

motion for a TRO and his non-dispositive motions.                          His appeal of

these   motions     is     interlocutory        because     the     district         court’s

order is not a final disposition of Dacre’s claims.                              See Penn-

Am.    Ins.   Co.     v.   Mapp,    521    F.3d     290,    294     (4th        Cir.    2008)

(defining     final     order);     Virginia       v.    Tenneco,      Inc.,      538    F.2d

1026, 1029 (4th Cir. 1976) (stating that, absent exceptional

circumstances,          TRO     order       not         immediately          appealable).

Accordingly, we dismiss this portion of the appeal.

                                            3
            We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                    DISMISSED




                                     4